Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gie Yoon on April 16, 2021.
The application has been amended as follows: 
In claim 1, line 1, [[use with]] has been replaced with --controlling flight of--
In claim 12, line 10, “a first direction” now reads, “[[a]] --the-- first direction”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments (filed March 30, 2021) have been considered and found persuasive. Egle (US 4,690,120) fails to teach the claimed valve or shuttle. Prior art valves are known more generally which may have screw-operated shuttles, such as Frederick et al. (US 4,655,100), but the claimed invention requires the valve to interact with a balloon of an unmanned aerial vehicle or at least a valve for controlling flight of an unmanned aerial vehicle; Frederick fails to teach either and would not have been obvious to use in such application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Richard R. Green/Primary Examiner, Art Unit 3647